980 So. 2d 1101 (2008)
Frank PIACITELLI, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3562.
District Court of Appeal of Florida, Fourth District.
January 30, 2008.
Frank Piacitelli, Fort Lauderdale, pro se.
Bill McCollum, Attorney General, Tallahassee, and Melynda L. Melear, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Pursuant to the Mandate of the Supreme Court of Florida, dated November 8, 2007, and upon reconsideration in light of Reeves v. State, 957 So. 2d 625 (Fla. *1102 2007), we vacate our opinion of May 2, 2007, and replace it with the following.
Affirmed.
STEVENSON, TAYLOR and MAY, JJ., concur.